UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 96-4722

JOHN JAIRO ALVAREZ,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 96-4725

LUIS CARLOS BENJUMEA,
Defendant-Appellant.

Appeals from the United States District Court
for the District of Maryland, at Baltimore.
Frank A. Kaufman, Senior District Judge.
(CR-95-354-K, CA-95-355)

Submitted: June 24, 1997

Decided: October 14, 1997

Before WILKINS, HAMILTON, and MOTZ,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Roland Walker, WALKER, VANBAVEL, AMARAL & MEAD,
P.A., Baltimore, Maryland; Howard L. Cardin, CARDIN &
GITOMER, P.A., Baltimore, Maryland, for Appellants. Lynne A.
Battaglia, United States Attorney, Katharine J. Armentrout, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

John Jairo Alvarez and Luis Carlos Benjumea appeal from their
convictions and sentences imposed for possession of cocaine with the
intent to distribute in violation of 21 U.S.C. § 841(a)(1) (1994). We
affirm.

Alvarez and Benjumea raise four issues in their appeal to this court.
First, they argue that the concededly legal traffic stop conducted by
the Maryland state police exceeded the duration necessary for the
completion of its intended purpose, and that the police officer
detained Appellants for "exhibiting innocuous behavior without rea-
sonable articuable suspicion of criminal activity." Our review of the
testimony reveals that even assuming that the detention exceeded the
duration necessary to effectuate the purpose of the traffic stop, the
extension was justified by reasonable suspicion of a serious crime.
See United States v. Rusher, 966 F.2d 868, 876-77 (4th Cir.), cert.
denied, 506 U.S. 926 (1992). Accordingly, we affirm the district
court's denial of Appellants' motion to suppress on this basis.

Appellants next contend that Alvarez, who executed the consent to
search form, lacked the authority to do so. We find that the facts
reveal common authority over the vehicle searched, and accordingly

                    2
we find no error in the district court's denial of Appellants' motion
to suppress on this basis. See United States v. Matlock, 415 U.S. 164,
171 (1974).

Next, Alvarez contends that he lacked a sufficient understanding of
the English language to comprehend and validly execute a consent to
search form. While Alvarez presented two language experts who testi-
fied that Alvarez performed so poorly on English comprehension tests
that he could not understand the consent form, the Government pres-
ented sufficient evidence to call into question whether Alvarez was
actually attempting to pass these examinations--the basis upon which
the experts' testimony was founded. Further, the Government pres-
ented evidence sufficient to justify the district court's belief that Alva-
rez had a sufficient comprehension of English so as to understand that
the police wanted permission to search the car, and that he had the
right to refuse to give such permission. Accordingly, we find no error
in the district court's denial of Appellants' motion to suppress on this
basis.

Finally, Alvarez contends that the district court failed to make a
sufficient factual finding to justify a two-point enhancement for
obstruction of justice via perjury under United States Sentencing
Commission, Guidelines Manual, § 3C1.1 (Nov. 1995). Our review
reveals that the district court clearly stated its belief that Alvarez lied
regarding his ability to comprehend English in a deliberate attempt to
mislead the court in a "sensitive" matter. We find this sufficient to
uphold the district court's two-point enhancement. Accordingly, we
affirm Appellants' convictions and sentences. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                     3